DETAILED ACTION
Claims 1-4,7-12,15,16 and 18-20 are pending. 
Claims 5,6,13,14 and 17 have been cancelled.
This action is in response to the amendment and reply filed 11/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
  					Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejection(s) of the claim(s) have been fully considered, however the arguments are not persuasive.
Applicants arguments that Kolchinsky does not provide “the first and second cross holes connecting the central channel to the plurality of galleries”, is not persuasive, since this structure is present in the device of Bosch.
 	Applicant further argues that Kolchinsky does not teach “a jet having a length that extends beyond a second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole”, is not persuasive, since the second hole of Kolchinsky is the hole un-numbered between the indicators for 24 and 45. The 

The action has been made Non- Final since applicant’s amendments necessitated the new grounds for rejection and the arguments were not found persuasive.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Bosch Rexroth Type VEDS-10A-53, as supplied by applicant (Bosch Rexroth AG, RE1858, edition:2012-11, page 4/10) in view of Kolchinsky (US 4725039) and further in view of Bamber et al. (US 9523438). Herein after “Bosch”, “Bamber”.
Regarding claim 1, Bosch discloses a proportional load sensing hydraulic valve (see below) comprising: a housing (the housing surrounding spool 5) having a bore (the inner bore that spool 5 slides within) and a major axis (an inherent horizontal centerline in the spool) that extends through a center of the bore; 
a spool (5) inside the bore of the housing and being coaxial with the major axis, the spool being adapted to move along the major axis between a rested position (7, initial position), a first activated position (8, spool position “a”) and a second activated position (9 spool positon “b”), wherein the spool includes;
sealing lands (see 5 lands in the amended figure below) for sealing a plurality of galleries (the 3 open spaces between the five lands) between the spool (5) and the bore; 
a hollow central channel (the central longitudinal opening see below figure) extending along a length of the spool; 
first and second cross holes (the two sets of holes within 5 shown at the rightmost of the inner hollow central channel) connecting the central channel to the plurality of galleries; and 




    PNG
    media_image1.png
    1240
    936
    media_image1.png
    Greyscale


1) a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole;

 2) a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body attached to a distal end of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool.

Firstly, Kolchinsky teaches the use of a jet (47, see Fig. 2, including the communication upper cross-holes within 25 which fluidly communicate with the inner cavity at 27 surrounding spring 25) inside the central channel that communicates pressure between right and left sides of the spool (24), the jet having a length that extends beyond the second cross hole (the un-numbered internal two holes within 24 surrounding 50 adjacent to the start of the lead line for numeral 45) of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole.



effective filing date of the claimed invention to employ a jet and cross-holes, as taught by Kolchinsky into the device of Bosch to have a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet, in order to relieve pressure from behind the valve to the low pressure flowing outwardly from the valve (Kolchinsky, col. 4, lns. 51-62).

Secondly, Bamber teaches the use of a check valve (118,74,86,90,82) inside the load sensing port (108), the check valve having a metering orifice (the orifice between 86 and the housing seat surface for 74) biased in a closed position by a check valve spring (90); wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body (74) attached to a distal end (78,23) of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool.

    PNG
    media_image2.png
    477
    512
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a check valve as taught by Bamber into the combined device of Bosch and Kolchinsky to have, a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports; and wherein the check valve is housed inside a body attached to a distal end of the housing at the end of the bore, wherein the body defines the load sensing port and the metering orifice, and wherein the metering orifice is coaxial with the major axis and the spool, in order to enable the control passage to be charged with fluid at the relatively low predetermined pilot pressure, enabling faster actuation of a fluid component when the valve assembly  is moved to the second position (Bamber, col.6, lns. 1-5) and so that the fluid actuated component is not unintentionally actuated (Bamber, col. 5, lns. 13-17).

Regarding claim 3, Bosch discloses fluid communication is blocked between the pump port and the first and second work ports when the spool is in the rested position (as shown in the figure above); wherein the pump port is in fluid communication with the first work port, and the tank port is in fluid communication with the second work port when the spool is in the first activated position (position a when the spool moves to the right); and wherein the pump port is in fluid communication with the second work port, and the tank port is in fluid communication with the first work port when the spool is in the second activated position (position b, when the spool moves to the left); and wherein the load sensing port is in fluid communication with the first work port and the pump port when the spool is in the first activated position (position a), and the load sensing port is in fluid communication with the second work port and the pump port when the spool is in the second activated position (position b).
Regarding claim 4, Bamber discloses the load sensing port is adapted to communicate the load sense pressure to a pressure compensator (88, is considered a pressure compensator in the broadest reasonable interpretation), and when combined with Bosch, when the spool is in the first activated position or the second activated position.
Regarding claim 7, Kolchinsky teaches the load sensing port (23) is coaxial with the jet. 	

Regarding claim 9, Bosch discloses the spool is an open center spool (as shown, the central portion and left portion of the spool is open and therefore considered as an open center spool).
 Regarding claim 10, Bosch discloses wherein the valve is mounted inside a manifold block (the mounting cavity is the block, see page 9/10 in the reference).
 	
 	Regarding claims 18-20, Bosch discloses a proportional load sensing hydraulic valve (Type VEDS-10A-53, as shown above in claim 1) comprising: 
 	a housing (the housing surrounding spool 5) having a bore (the inner bore that spool 5 slides within) and a major axis (an inherent horizontal centerline in the spool) that extends through a center of the bore; 
 	a spool (5) inside the bore of the housing and being coaxial with the major axis, 
the spool including: sealing lands (4 sealing lands on spool 5) for sealing a plurality of galleries (the 3 open spaces between the four lands) between the spool and the bore; a hollow central channel (the open bore within 5) extending along a length of the spool, and first and second cross holes (numerous sets of holes shown within spool 5) connecting the central channel to the plurality of galleries, 	 	 
 	a pump port (at port 5), first and second work ports (at ports 2 and 4), a tank port (at port 3), and a load sensing port (the opening at post 1 indicated as “Main port 1 (LS”)), the load sensing port being coaxial with the major axis and the spool (as shown below).
 	Bosch is silent to having;
 	1) a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, wherein the load sensing port is coaxial with the jet; and 
 	2) a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports, and wherein the metering orifice opens from the closed position to a metered position when a minimum cracking pressure is reached inside the check valve.
 Firstly, Kolchinsky teaches the use of a jet (47, see Fig. 2, including the communication upper cross-holes within 25 which fluidly communicate with the inner cavity at 27 surrounding spring 25) inside the central channel that communicates pressure between right and left sides of the spool (24), the jet having a length that extends beyond the second cross hole (the un-numbered internal two holes within 24 surrounding 50 adjacent to the start of the lead line for numeral 45) of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port (23) is coaxial with the jet. 	



effective filing date of the claimed invention to employ a jet and cross-holes, as taught by Kolchinsky into the device of Bosch to have a jet inside the central channel that communicates pressure between right and left sides of the spool, the jet having a length that extends beyond the second cross hole of the spool by a distance that is approximately 2-3 times the diameter of the second cross hole, and wherein the load sensing port is coaxial with the jet, in order to relieve pressure from behind the valve to the low pressure flowing outwardly from the valve (Kolchinsky, col. 4, lns. 51-62).
 Secondly, Bamber teaches the use of 
a check valve (118,74,86,90,82) inside the load sensing port (108), the check valve having a metering orifice (the orifice between 86 and the housing seat surface for 74) biased in a closed position by a check valve spring (90); wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports, and wherein the metering orifice opens from the closed position to a metered position when a minimum cracking pressure (as defined by the spring 90) is reached inside the check valve.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a check valve as taught by Bamber into the combined device of Bosch and Kolchinsky to have, a check valve inside the load sensing port, the check valve having a metering orifice biased in a closed position by a check valve spring; wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at each of the first and second work ports, in order to enable the control passage to be charged with fluid at the .
Allowable Subject Matter
Claims 11, 12, 15 and 16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached 892 disclose valves having similar structural features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753